Broyles, C. J.
The defendant was tried on an indictment containing two counts. A general verdict of guilty was returned, which meant guilty on both counts. The motion for new trial, embracing the general grounds only, was overruled, and the defendant excepted. The first count of the indictment charged that the accused possessed more than one quart of spirituous, distilled, and alcoholic liquors “as defined-by the act of the General Assembly of Georgia approved February 3, 1938, the County.of Whitfield not be-, ing one of the counties of Georgia within which such named liquors might be legally sold and transported under the terms of said act.” Count 2 charged that the defendant was in possession of alcoholic, distilled, and spirituous liquors, “upon which the .State tax had not been paid, and which did' not bear the stamp required by the act of the General Assembly of Georgia, approved February 3, 1938.” Conceding that- the evidence authorized the defendant’s conviction on the second count of the indictment, there was no evi*641clence authorizing his conviction on the first count; and the general verdict of guilty (on both counts) was contrary to law and the evidence.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.